     
Restricted Stock Unit Grant Agreement
  Exhibit 10.4

1. This Restricted Stock Unit Grant for the number of Units specified on the
grant summary page is granted to you under, and governed by the terms and
conditions of, the 2013 Performance Plan of The Goodyear Tire & Rubber Company,
adopted effective April 15, 2013, as amended (the “Plan”), and this Grant
Agreement. As your grant is conveyed and managed online, your online acceptance
constitutes your agreement to and acceptance of all terms and conditions of the
Plan and this Grant Agreement. You also agree that you have read and understand
the provisions of the Plan and this Grant Agreement. Capitalized terms used but
not defined in this Grant Agreement have the meanings set forth in the Plan.

2. All rights conferred upon you under the provisions of this Grant Agreement
are personal to you and no assignee, transferee or other successor in interest
shall acquire any rights or interests whatsoever under this Grant Agreement,
which is made exclusively for the benefit of you and the Company, except by will
or the laws of descent and distribution.

3. As consideration for the Units granted to you hereunder, except as otherwise
provided in this Section 3, you must remain in the continuous employ of the
Company or one or more of its Subsidiaries until [insert vesting schedule] (each
a “Vesting Date”). In the event of your death or Disability (defined as
termination of employment while receiving benefits for a period of not less than
one year under a long-term disability income plan provided by a government or
sponsored by the Company or one of its Subsidiaries) prior to a Vesting Date,
you will receive a prorated number of Units. Any such proration will be based on
the date of your termination of employment with the Company. Nothing contained
herein shall restrict the right of the Company or any of its Subsidiaries to
terminate your employment at any time, with or without cause. Further, in the
event that you incur a Severance prior to a Vesting Date, the Units shall be
deemed to have been fully earned.

4. In the event you retire or otherwise terminate your employment with the
Company or a Subsidiary and within 18 months after such termination date you
accept employment with a competitor of, or otherwise engage in competition with,
the Company, the Committee, in its sole discretion, may require you to return,
or (if not received) to forfeit, to the Company the payments made (or to be
made) hereunder which you have received (or will receive) at any time on or
after the date which is six months prior to the date of your termination of
employment with the Company. Additionally, all Units granted to you hereunder
which are outstanding shall be automatically cancelled upon commencement of your
competitive engagement.

5. The Company will pay to you 100% of the total number of Units earned in
shares of Common Stock (with each Unit being equivalent to one share of Common
Stock), less such withholding and payroll taxes as the Company shall determine
to be necessary or appropriate. Any payment pursuant to Section 5 of this Grant
Agreement shall be made (i) after each Vesting Date but in no event later than
the March 15 of the year following such Vesting Date; or (ii) in the event of
your earlier Severance, within 30 days after your Severance. Any fraction of a
Unit will be paid to you on the relevant date in cash, the amount of which shall
be determined using the Fair Market Value of the Common Stock as of the Vesting
Date.

6. Each Unit will be credited with one Dividend Equivalent on each date on which
cash dividends are paid on shares of the Common Stock (and each fraction of a
Unit shall be credited with a like fraction of a Dividend Equivalent). Dividend
Equivalents (and fractions thereof, if any) will be automatically translated
into Units by dividing the dollar amount of such Dividend Equivalents by the
Fair Market Value of the Common Stock on the date the relevant Dividend
Equivalents are accrued to your account. The number of Units (and any fractions
thereof) resulting will be credited to your account (in lieu of the dollar
amount of such Dividend Equivalent) and shall continually be denominated in
Units, and shall remain unvested, until vested and converted for payment as
provided in this Grant Agreement.

7. You will be required to satisfy all Federal, state and local tax and payroll
withholding obligations, and any other withholding obligations, arising in
respect of any distribution of, or right to receive any distribution of, shares
of Common Stock or cash to you.

8. Any notice to you under this Grant Agreement shall be sufficient if in
writing and if delivered to you or mailed to you at the address on record in the
Executive Compensation Department. Any notice to the Company under this Grant
Agreement shall be sufficient if in writing and if delivered to the Executive
Compensation Department of the Company in Akron, Ohio, or mailed by registered
mail directed to the Company for the attention of the Executive Compensation
Department at 200 Innovation Way, Akron, Ohio 44316-0001. Either you or the
Company may, by written notice, change the address. This Grant Agreement shall
be construed and shall take effect in accordance with the laws of the State of
Ohio.

9. The obligations of the Company under this Grant Agreement will be merely that
of an unfunded and unsecured promise of the Company to deliver shares of Common
Stock in the future, and your rights will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Grant Agreement.

10. It is intended that this Grant Agreement shall either be exempt from the
application of, or comply with, the requirements of Section 409A of the Code.
This Grant Agreement shall be construed, administered and governed in a manner
that effects such intent, and the Committee shall not take any action that would
be inconsistent with such intent. Without limiting the foregoing, the Units
shall not be deferred, accelerated, extended, paid out, settled, adjusted,
substituted, exchanged or modified in a manner that would cause the award to
fail to satisfy the conditions of an applicable exception from the requirements
of Section 409A of the Code or otherwise would subject you to the additional tax
imposed under Section 409A of the Code.

Notwithstanding anything contained in this Grant Agreement to the contrary, if
you are a “specified employee,” within the meaning of Section 409A of the Code,
with December 31 being the specified employee identification date and the
following January 1 being the specified employee effective date, on the date you
incur a separation from service, then to the extent required in order to comply
with Section 409A of the Code, all payments under this Grant Agreement that
constitute a “deferral of compensation” within the meaning of Section 409A of
the Code, that are provided as a result of a separation from service and that
would otherwise be paid during the first six months following such separation
from service shall be accumulated through and paid (together with interest on
any cash amounts at the applicable federal rate under Section 7872(f)(2)(A) of
the Code in effect on the date of termination) on the first business day that is
more than six months following your separation from service (or, if you die
during such six-month period, within 90 days after your death). You will be
deemed to have a “separation from service” on the date of your termination, if
after the date of your termination you are not reasonably anticipated to provide
a level of bona fide services to the Company or any affiliate that exceeds 25%
of the average level of bona fide services provided by you in the immediately
preceding 36 months (or, if less, the full period of services to the Company or
any affiliate).

